            Case 1:17-cr-00083-JPW Document 132 Filed 10/06/20 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                :      CRIMINAL NO. 1:17-CR-83
                                                        :
                             v.                         :
                                                        :      (JUDGE WILSON)
                                                        :
EDWARD LEE McDOWELL, III,                               :
               DEFENDANT                                :      (ELECTRONICALLY FILED)

                                      SENTENCING MEMORANDUM

         On October 8, 2020, the Defendant, Edward Lee McDowell, III, will stand before this

Honorable Court for sentencing following a guilty plea on August 10, 2018, to one (1) count

of Felon in Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1) and one (1) count

of Distribution and Possession with Intent to Distribute Heroin in violation of 21 U.S.C. §

841(a)(1). The United States Probation Office, through Officer Rebekah L. Billings, filed a

Presentence Investigation Report that set Mr. McDowell’s total offense level at 23, his

criminal history category at V, and his recommended sentencing guideline range at 84 to

105 months. Objections were filed to the draft Presentence Report. However, those

objections were resolved in the preparation of the final Presentence Report and the

defendant agrees that his offense level and sentencing guideline range are correct.

             REQUESTS FOR DEPARTURE AND VARIANCE PURSUANT TO § 3553(A) FACTORS

         A variance outside the sentencing guideline range should occur after considering

requests for a departure1. Mr. McDowell is requesting a departure under USSG § 4A1.3(b).

1
    See the June 2016 Primer on Departures and Variances published by the United States Sentencing Commission.
            Case 1:17-cr-00083-JPW Document 132 Filed 10/06/20 Page 2 of 7




The Defendant argues that a downward departure is warranted because reliable information

indicates that the defendant’s criminal history category substantially over-represents the

seriousness of his criminal history. In this case, Mr. McDowell has been designated as a

criminal history category 5 based on the accumulation of 11 criminal history points.

However, six (6) of those criminal history points come from juvenile adjudications. Mr.

McDowell has one adult conviction which resulted in 3 points. He received an additional 2

points for being on parole supervision during the period contemplated in his Indictment.

Thus, more than half of his criminal history points came from his juvenile teenage years and

his five (5) points earned as an adult essentially stem from one conviction. As such, it is

believed and argued that his criminal history category of V substantially over-represents the

seriousness of his criminal history based on the following illustration:

                                CHC III (5 pts as an adult)      CHC V (11 pts total)

          Offense Level 23           57 – 71 mos                       84 – 105 mos

          As a result, the defendant asks this Honorable Court to consider a downward

departure of 27 months or 4 levels if sentencing the defendant under Criminal History

Category V.

          Mr. McDowell also requests this Honorable Court to consider sentencing variances.

Variances are not subject to the same guideline analysis for departures2.




2
    Id.
         Case 1:17-cr-00083-JPW Document 132 Filed 10/06/20 Page 3 of 7




            THE NATURE AND CIRCUMSTANCES OF THE OFFENSE AND THE HISTORY AND
            CHARACTERISTICS OF THE DEFENDANT PURSUANT TO SECTION 3553(A)(1).



      Edward Lee McDowell, III, was born November 8, 1996, in York, Pennsylvania. He is

currently 23 years old. Mr. McDowell’s childhood upbringing could be best described as

good until his parents separated. Mr. McDowell was 14 years old when his parents

separated. Within a couple of years of his parents separating Mr. McDowell began getting

into trouble and finding himself under the jurisdiction of the juvenile justice system.

Anecdotally it appears that Mr. McDowell turned to the “streets” in search of a stable male

figure in his life. Instead of nurturing and guidance he encountered a life influenced by the

drug trade and violence.

      Mr. McDowell, somewhat surprisingly, does not have a history of drug or alcohol

abuse. He self-reported trying alcohol and marijuana on a few occasions. Due to a heart

condition – specifically a residual ventricular septal defect and trivial subaortic stenosis –

which required multiple procedures as a juvenile he did not engage in systemic drug and

alcohol usage.

      Mr. McDowell has never been married. However, he has been with Tracey Davis

since 2012 and they have one child together. Mr. McDowell has a strong support system

including Ms. Davis, their child, his parents and several siblings that all live in and around

central Pennsylvania.
         Case 1:17-cr-00083-JPW Document 132 Filed 10/06/20 Page 4 of 7




      Though argued above for a departure, Mr. McDowell would also ask the Court to

consider that his designation as a criminal history category 5 is based on the accumulation

of 11 criminal history points where six (6) of those criminal history points come from juvenile

adjudications. Mr. McDowell has one adult conviction which earned him five (5) points

based on three (3) coming from the conviction/sentence and two (2) coming from him being

on parole during the time of the Indictment period. As such, it is believed and argued that

his criminal history category of V substantially over-represents the seriousness of his

criminal history based on the following illustration:

                              CHC III (5 pts as an adult)       CHC V (11 pts total)

      Offense Level 23              57 – 71 mos                       84 – 105 mos

Mr. McDowell would ask this Honorable Court to consider a variance of 27 months.



   THE NEED FOR THE SENTENCE IMPOSED TO REFLECT THE SERIOUSNESS OF THE OFFENSE, TO
  PROMOTE RESPECT FOR THE LAW, AND THE PROVIDE JUST PUNISHMENT FOR THE OFFENSE; TO
AFFORD ADEQUATE DETERRENCE TO CRIMINAL CONDUCT; TO PROTECT THE PUBLIC FROM FURTHER
  CRIMES OF THE DEFENDANT; AND TO PROVIDE THE DEFENDANT WITH NEEDED EDUCATIONAL OR
   VOCATIONAL TRAINING, MEDICAL CARE OR OTHER CORRECTIONAL TREATMENT IN THE MOST
                   EFFECTIVE MANNER PURSUANT TO SECTION 3553(A)(2).



      Mr. McDowell acknowledges his criminal history has resulted in his classification as a

Category V offender. The advisory guideline sentencing range is 84 to 105 months. While

requests have been made for a departure and variance it is believed that whatever

sentence is imposed by the Court will reflect the seriousness of the offense and provide just
        Case 1:17-cr-00083-JPW Document 132 Filed 10/06/20 Page 5 of 7




punishment for the offenses. However, the Court could also depart or vary from the

guidelines without diminishing the seriousness of the offenses, respect for the law and need

to impose a fair and just punishment. The Defendant was only 20 years old at the time he

was Indicted. At that time the most significant punishment he had received was a county

sentence of 7 to 23 months in a county facility. He has been in jail since February 17, 2017,

which at the time of sentencing will amount to 1,330 days or nearly 44 months.

             THE KIND OF SENTENCES AVAILABLE PURSUANT TO SECTION 3553(A)(3)

     The defendant is not eligible for a probationary sentence.

           THE GUIDELINE SENTENCE AND ANY PERTINENT POLICY STATEMENT ISSUED
           BY THE SENTENCING COMMISSION PURSUANT TO SECTIONS 3553(A)(4)-(5)



     Mr. McDowell’s criminal history has resulted in his classification as a Category V

offender. The advisory guideline sentencing range is 84 to 105 months. However, as

argued above, Mr. McDowell has been designated as a criminal history category 5 based on

the accumulation of 11 criminal history points. However, six (6) of those criminal history

points come from juvenile adjudications. Mr. McDowell has one adult conviction which

resulted in 3 points. He received an additional 2 points for being on parole supervision

during the period contemplated in his Indictment. Thus, more than half of his criminal

history points came from his juvenile teenage years and his five (5) points earned as an

adult essentially stem from one conviction. As such, it is believed and argued that his
         Case 1:17-cr-00083-JPW Document 132 Filed 10/06/20 Page 6 of 7




criminal history category of V substantially over-represents the seriousness of his criminal

history based on the following illustration:

                              CHC III (5 pts as an adult)       CHC V (11 pts total)

      Offense Level 23              57 – 71 mos                      84 – 105 mos



      Mr. McDowell has been incarcerated since February 17, 2017, when he was arrested

on local charges that were adopted as part of this Indictment. As of October 8, 2020, he will

have been incarcerated for 1,330 days or 43 months and 22 days. Mr. McDowell seeks

credit for this time towards the ultimate sentence imposed.

 THE NEED TO AVOID UNWARRANTED DISPARITY AMONG DEFENDANTS WITH SIMILAR RECORDS WHO
       HAVE BEEN FOUND GUILTY OF SIMILAR CONDUCT PURSUANT TO SECTION 3553(A)(6)



      On August 13, 2018, Quran Smallwood pled guilty to two (2) counts in the Indictment.

Mr. Smallwood was sentenced to a total of 72 months confinement.

      Mr. McDowell, for the reasons outlined in this memo and for the reasons to be argued

in court, requests a time-served sentence.



   THE NEED TO PROVIDE RESTITUTION TO ANY VICTIMS OF THE OFFENSE PURSUANT TO SECTION
                                       3553(A)(7)

      No restitution has been requested.
        Case 1:17-cr-00083-JPW Document 132 Filed 10/06/20 Page 7 of 7




                                    CONCLUSION

     Edward Lee McDowell, III, stands before the Court requesting a time-served sentence

based on the arguments presented herein and to be made in court on October 8, 2020.



                                                Respectfully Submitted,

                                                By:   Korey Leslie, Esq.
                                                      Korey Leslie, Esquire
                                                      Korey Leslie, Attorney-at-Law,
                                                      A Limited Liability Company
                                                      PA BAR ID No. 90866
                                                      17 N. Duke Street
                                                      York, PA 17401-1207
                                                      Phone: (717) 845-5353
                                                      Fax: (717) 845-5005
Date: October 6, 2020                                 Email: korey@koreyleslie.com
